Order entered August 9, 1928, modified by striking from the 3d paragraph of the directory part thereof the words “ except that defendants shall not be required to produce for examination or be examined regarding income tax returns; ” by striking from the 4th paragraph of the directory part thereof the words “ except income tax returns in such manner and at such times and places as provided in the stipulation dated December 27, 1927, authorizing and providing for examinations before trial,” -and by substituting therefor the words “ such examination to be had either in Kings County or Nassau County, upon three days’ notice in writing addressed and mailed to defendants’ attorneys, before a Justice of the Supreme Court sitting at Chambers unless the parties otherwise stipulate.” As so modified, the order is affirmed, without costs. No opinion. Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.